      Case 3:19-cv-00237-G Document 20 Filed 08/22/19        Page 1 of 2 PageID 83


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




ZACHARY T. BELL,                             )
                                             )
              Plaintiff,                     )
                                             )
VS.                                          )            CIVIL ACTION NO.
                                             )
NORTHEAST RECOVERY                           )            3:19-CV-0237-G
SOLUTIONS, LLC,                              )
                                             )
              Defendant.                     )


                                       ORDER

        The plaintiff’s motion for turnover order (docket entry 18) is GRANTED.

        The defendant Northeast Recovery Solutions, LLC, (“Defendant”) is ordered

to turn over and deliver to Plaintiff, by way of a sheriff or U.S. Marshal under writ of

execution, funds held by Defendant or held by M&T Bank Corporation in any

account in the name of or held on behalf of Defendant, in an amount totaling

$4,940.50.

        The sheriff or U.S. Marshal is hereby empowered to possess, control, and deal

with the property as set out in Plaintiff’s Motion for Turnover Order and to apply

that property toward satisfaction of Plaintiff’s judgment against Defendant.
   Case 3:19-cv-00237-G Document 20 Filed 08/22/19          Page 2 of 2 PageID 84


      M&T Bank Corporation is further ordered to freeze any account(s) held in the

name of or on behalf of Defendant sufficient to satisfy Plaintiff’s judgment against

Defendant.

      SO ORDERED.

August 22, 2019.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -2-
